t c summary opinion united_states tax_court jay andrew reindl petitioner v commissioner of internal revenue respondent docket no 8532-06s filed date jay andrew reindl pro_se steven m webster for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure additional tax under sec_72 relating to petitioner’s federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the sole issue for decision is whether under sec_72 petitioner owes a 10-percent additional tax on an early distribution from his individual_retirement_account ira background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in north carolina before petitioner worked and contributed to an ira during through petitioner was employed at various temporary jobs and borrowed money from family members to pay personal expenses in petitioner received as his only source of taxable_income a dollar_figure early distribution from his ira at the time of the distribution petitioner had not attained age and federal income taxes of dollar_figure were withheld from the distribution to petitioner on his timely filed individual federal_income_tax return petitioner reported the entire dollar_figure ira distribution as taxable_income and he reported a dollar_figure federal_income_tax liability thereon petitioner however did not report a sec_72 10-percent additional tax on his early ira distribution on audit respondent determined that the sec_72 10-percent additional tax applied to petitioner’s taxable dollar_figure ira distribution discussion generally a distribution to a taxpayer from an ira before the taxpayer attains age is subject_to a 10-percent additional tax on the taxable_amount of the distribution sec_72 there are only narrow statutory exceptions to this rule see eg duronio v commissioner tcmemo_2007_ exception under sec_72 for early distribution to pay qualified_higher_education_expenses petitioner does not argue that any recognized exception to the general_rule under sec_72 is applicable herein petitioner however argues that his financial hardship should except him from the 10-percent additional tax under sec_72 while we sympathize with petitioner’s financial hardship no statutory or case authority provides an exception from imposition of the additional tax under sec_72 for financial hardship 111_tc_250 thompson v commissioner tcmemo_2007_327 cole v commissioner tcmemo_2006_44 gallagher v commissioner tcmemo_2001_34 deal v commissioner tcmemo_1999_352 duffy v commissioner tcmemo_1996_556 pulliam v commissioner tcmemo_1996_354 petitioner also argues that his ignorance of the 10-percent additional tax should except him from liability to pay it however as a general_rule taxpayers are charged with knowledge of the tax laws 93_tc_297 we conclude that under sec_72 petitioner is liable for the 10-percent additional tax with respect to his dollar_figure early ira distribution to reflect the foregoing decision will be entered for respondent not applicable to petitioner’s financial hardship and not effective before date is a statutory exception to the imposition of the additional tax under sec_72 applicable to certain victims of hurricanes katrina rita and wilma sec_1400q a gulf_opportunity_zone act of publaw_109_135 sec a 119_stat_2596
